DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 has been amended to recite “wherein the second sample rack transport apparatus is configured to deliver the sample rack located in the first sample rack transport apparatus to the second feed channel through the second unloading region so as to deliver the sample rack to the second sample analyzer for reexamination; OR wherein the first sample rack transport apparatus is configured to deliver the sample rack located in the first unloading buffer region to the first feed channel through the first loading buffer region so as to deliver the sample rack to the first sample analyzer for reexamination”. The Examiner submits the phrase is unclear based on the use of the word “or” highlighted above.  The Examiner submits the sample analysis system recited in claim 18 as disclosed in the Specification appears to require (both) that the first sample rack transport apparatus be configured to deliver the sample rack located in the first unloading buffer region to the first feed AND (not OR) that the second sample rack transport apparatus be configured to deliver the sample rack located in the second unloading buffer region to the second feed channel through the second loading buffer region so as to deliver the sample rack to the second sample analyzer in order for the analysis system to be operable.  That is, it is unclear how the analysis system of claim 18 with first and second analyzers may function with only the first sample rack transport OR the second sample rack transport having their recited configurations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burri et al. (EP 1052513).  This rejection was applied to claims 1, 2, 13 and 15-18 in Paragraphs 14-18 in the previous Office action mailed 09/03/21.  The rejection remains in effect for claims 1, 13, and 15-17.  Please see Response to Arguments below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burri et al. (EP 1052513) in view of Takai (US 2014/0037517).  This rejection was applied in Paragraphs 23-24 of the previous Office action mailed 09/03/21.  The rejection remains in effect. Please see Response to Arguments below. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burri et al. (EP 1052513) in view of Behnk et al. (US 2013/0195720).  This rejection was applied in Paragraph 25 of the previous Office action mailed 09/03/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 12/01/21, with respect to the rejection of claims 15 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 15 and 18 to delete the limitations directed to the controller and then argued the rejection is moot and should be withdrawn.  See pages 12-13 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 12/01/21, with respect to the rejection of claims 1, 13 and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Burri et al. (EP 1052513) have been fully considered but they are not persuasive. Applicant has amended claim 1 to include the limitations of canceled claim 2, “a loading buffer region located between the bidirectional transfer track and the feed channel, wherein the loading buffer region is used for storing the sample rack; and a loading mechanism for delivering the sample rack in the bidirectional transfer track to the loading buffer region for storing the sample rack or delivering the sample rack stored in the loading buffer region to the feed channel” as well as the additional limitation “wherein the bidirectional transfer track delivers the sample rack stored in the unloading buffer region back to the feed channel for reexamination through the loading buffer region, after the sample rack stored in the unloading buffer region to be delivered to the bidirectional transfer track”. Applicant has then argued that the combination of features of amended claim 1 are not  
Applicant has first argued that Burri and Takai do not disclose or suggest “a loading buffer region located between the bidirectional transfer track and the feed channel, wherein the loading buffer region is used for storing the sample rack”.  The Examiner first notes Applicant is arguing an intended use of the loading buffer region of the device and reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use function, then it meets the claim. The Examiner then directs Applicant to Figures 1-3 and Paragraphs 0015-0025 which disclose a loading buffer region (buffer 15) that is located between the bidirectional transfer line (transfer line portion 52 connecting rack input device 13 and rack output device 14) and the feed channel (transfer line 51).  In addition, the loading buffer region (15) actually performs the intended use function by being used to store racks (rack 12). 

Applicant then argued that Burri and Takai do not disclose or suggest “a loading mechanism for delivering the sample rack to be reexamined delivered from the unloading buffer region to the bidirectional transfer track to the feed channel”. The Examiner again notes Applicant is arguing an intended use of the loading buffer region of the device and reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use function, then it meets the claim. The Examiner then again directs Applicant to Figures 1-3 and Paragraphs 0015-0025.  As shown in the Figures and described in the disclosure, Burri teaches a loading mechanism (input device 13) that is 
  
Applicant finally argued Burri and Takai do not disclose or suggest “wherein the bidirectional transfer track delivers the sample rack stored in the unloading buffer region back to the feed channel for reexamination through the loading buffer region, after the sample rack stored in the unloading buffer region to be delivered to the bidirectional transfer track”. The Examiner again notes Applicant is arguing an intended use of the loading buffer region of the device and reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use function, then it meets the claim. The Examiner then again directs Applicant to Figures 1-3 and Paragraphs 0015-0025.  As shown in the Figures and described in the disclosure, Burri teaches a loading mechanism (input device 13) that is connected to the unloading buffer region (15) to the bidirectional transfer track (transfer portion 52).  The Examiner submits an operator may use the bidirectional transfer track (52) to deliver the sample rack (12) stored in the unloading buffer region (15) to the input device (13), output device (14), or feed channel (transfer line 51).  See also Paragraph 16 above. 

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant has amended claim 18 to recite the additional features of “a first loading buffer region located between the first bidirectional transfer track and the first feed channel, wherein the first loading buffer region is used for storing the sample rack; and a first loading mechanism for delivering the sample rack to the first loading buffer region for storing the sample rack or delivering the sample rack stored in the first loading buffer region to the feed channel” as part of the first sample rack apparatus; also “a second loading buffer region located between the second bidirectional transfer track and the second feed channel, wherein the second loading buffer region is used for storing the sample rack; and a second loading mechanism for delivering the sample rack to the second loading buffer region for storing the sample rack or delivering the sample rack stored in the second loading buffer region to the feed channel” as part of the second sample transport apparatus; and further “wherein the second sample rack transport apparatus is configured to deliver the sample rack located in the first sample rack transport apparatus to the second feed channel through the second unloading region so as to deliver the sample rack to the second sample analyzer for reexamination; or wherein the first sample rack transport apparatus is configured to deliver the sample rack located in the first unloading buffer region to the first feed channel through the first loading buffer region so as to deliver the sample rack to the first sample analyzer for reexamination”. The Examiner submits the combination of features now recited in claim 18 that includes the additional features cited above would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 11, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798